—Judgment, Supreme Court, New York County (Eve Preminger, J.), rendered on or about November 10, 1987, convicting defendant of manslaughter in the first degree and sentencing defendant to a prison term of from 5 to 15 years, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence. (People v Farrar, 52 NY2d 302, 305.) Concur—Kupferman, J. P., Ross, Kassal and Rubin, JJ.